ORDER GRANTING APPELLANT’S MOTION FOR RECONSIDERATION AND STRIKING PRO SE MOTION FOR REHEARING
MORRIS, Judge.
On September 1, 2010, this court issued its opinion affirming the trial court’s denial of Ortiz’s motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. On September 7, 2010, Ortiz filed a pro se motion for rehearing. At all relevant times during the pendency of this appeal, Ortiz has been represented by counsel. Accordingly, his pro se motion was stricken by this court in accordance with our opinion in Benjamin v. State, 32 So.3d 131 (Fla. 2d DCA 2009).
Subsequent to the filing of his motion for rehearing, Ortiz wrote to the chief judge of this court requesting that this court review (and presumably recede from) Benjamin. Ortiz’s letter will be treated as a motion for reconsideration of his earlier motion for rehearing.
Having considered Ortiz’s arguments, we decline to recede from Benjamin and we approve the striking of Ortiz’s pro se motion for rehearing.
DAVIS and CRENSHAW, JJ., Concur.